Citation Nr: 1826364	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-21 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for testicular cancer.

4.  Entitlement to an initial evaluation in excess of 30 percent for coronary artery disease.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran had active service from October 1963 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2011 and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran appeared before the undersigned Veterans Law Judge in October 2017 and delivered sworn testimony via video conference hearing in Atlanta, Georgia.  A lay statement pertinent to the matters on appeal was received contemporaneously with the Veteran's October 2017 Board hearing.  The Veteran has waived initial RO consideration of this evidence.

The issues of entitlement to service connection for a lumbar spine and cervical spine disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the October 2017 Board hearing, and prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of the issues of entitlement to service connection for testicular cancer and entitlement to an initial evaluation in excess of 30 percent for coronary artery disease.



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran for the issues of entitlement to service connection for testicular cancer and entitlement to an initial evaluation in excess of 30 percent for coronary artery disease have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

The Veteran, through his representative, indicated at the October 2017 Board hearing that he wished to withdraw the issues of entitlement to service connection for testicular cancer and entitlement to an initial evaluation in excess of 30 percent for coronary artery disease.  Hence, there remains no allegation of error of fact or law for appellate consideration as to those issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to those issues, and they are dismissed.


ORDER

The appeals of entitlement to service connection for testicular cancer and entitlement to an initial evaluation in excess of 30 percent for coronary artery disease are dismissed.


REMAND

As for the issues of entitlement to service connection for cervical spine and lumbar spine disability, the Board finds that VA medical opinions are necessary to decide those claims as the evidence of record does not contain sufficient competent medical evidence to decide the claims.

VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  

In this case, VA records reveal diagnoses of cervical and lumbar spine disability.  2001 private medical records note a diagnosis of cervical spine spondylosis, stenosis, and disc bulging.  A 2002 private record noted mild lumbar spine spondylosis and degenerative changes.  In various statements of record, the Veteran reported an in-service fall and that he has had symptoms since that time.  In an August 2017 statement, WM stated that he was working with the Veteran while on active duty during the time that the Veteran fell down a ladder and a flight of stairs.  WM noted that even when he returned to work, you could tell it continued to bother him.  Based on the foregoing, the Board finds that the Veteran should be scheduled for a VA examination.


Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment on and after October 27, 2017.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant non-VA medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran a VA examination in connection with his spine claims.  Any and all studies, tests, and evaluations deemed necessary by the examiner must be performed.  The claims file must be made available to and be reviewed by the examiner.  An explanation for all opinions expressed must be provided.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's lumbar spine or cervical spine disorder had its onset in service or within one year of service discharge, or is etiologically related to the Veteran's active service, to include a fall during service.

The examiner must consider and discuss the Veteran's lay statements wherein he has indicated that he has had neck and back pain continuously since service.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


